                 Case 1:21-cv-04169-AJN Document 11
                                                 12 Filed 08/30/21
                                                          08/31/21 Page 1 of 1


       LAW OFFICES OF NOLAN KLEIN, P.A.                                      ATTORNEYS & COUNSELORS
       112 W. 34TH STREET, SUITE 1800
       NEW YORK, NY 10120
       PH: (646) 560-3230

       633 S. ANDREWS AVE., SUITE 500
       FORT LAUDERDALE, FL 33301
       PH: (954) 745-0588

       www.nklegal.com                                                      Nolan Klein, Esq.
                                                                            klein@nklegal.com


                                                      August 30, 2021

       VIA CM/ECF
       Honorable Alison J. Nathan
       Southern District of New York
       40 Foley Square, Room 2102
       New York, NY 10007                                                             

               Re:       Delacruz v. Zocalo Foods, Inc.
                         SDNY Case No.: 1:21-cv-04169

       Dear Judge Nathan,

                This office represents the Defendant, Zocalo Foods, Inc., in the above-captioned case. An
       initial pretrial conference is scheduled for September 10, 2021, at 3:30 pm. The parties are working
       toward resolution and are optimistic that they will reach an amicable agreement. As such, the parties
       respectfully requestt an adjournment of the conference and 30 additional days in which to file the case
       management plan and scheduling order. This is the first request for an adjournment and the request
       will not affect any other scheduled dates or prejudice any party.

               We thank the Court for your time and consideration in this matter.

                                   6225'(5('                Respectfully Submitted,
The conference is
adjourned to October 8,                                       Law Offices of Nolan Klein, P.A.
2021 at 3:45 P.M. The
parties are to submit their
                                               
joint letter and proposed                                     By:     /s/ Nolan Klein
case management plan                                                NOLAN K. KLEIN
within seven days of                                                (NK4223)
conference.
       NKK/amd
       cc: Jeffrey Michael Gottlieb, Esq. (via ECF)
           Michael A. LaBollita, Esq. (via ECF)
           Dana L. Gottlieb, Esq. (via ECF)
